FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                     _____________________________

                            Nos. 1D17-5163
                                 1D17-5164
                     _____________________________

C. T. T., a child,

     Appellant,

     v.

STATE OF FLORIDA,

     Appellee.
                     _____________________________


On appeal from the Circuit Court for Duval County.
Eric C. Roberson, Judge.

                             July 9, 2018


PER CURIAM.

     C.T.T. appeals the findings of guilt as to his commission of
new law offenses, as well as his violation of probation based on
these offenses; we consolidate these appeals for disposition. We
affirm the findings of guilt for aggravated fleeing and grand theft
auto without further comment, reverse the finding of guilt for
leaving the scene of an accident involving damage to unattended
property, and remand for correction of the order revoking
probation.

    C.T.T. was charged with violating section 316.063(1), Florida
Statutes, which imposes duties on drivers who collide with, and
damage, unattended vehicles or property; the unattended
property C.T.T. was alleged to have damaged was a tree. At trial,
the State proved that C.T.T. fled erratically when law
enforcement pursued him. Law enforcement was forced to call off
the pursuit for safety reasons, but found the stolen car crashed
into a tree shortly after. C.T.T. was found hiding near a house,
and asked for the return of his shoes, which lay near the crashed
car. While the evidence is sufficient to show that C.T.T. collided
with the tree and fled, the State concedes that no evidence was
admitted indicating any damage to the tree. See Powell v. State,
28 So. 3d 958, 959 (Fla. 1st DCA 2010) (reversing finding of guilt
for violating section 316.063(1) where there “was no testimony
about any damage to whatever object the vehicle hit”). Although
C.T.T. did not preserve this argument at trial, fundamental error
exists when the evidence is insufficient to show the commission of
any crime. See F.B. v. State, 852 So. 2d 226, 227 (Fla. 2003).
Because no statute prohibits leaving the scene of a collision
where the property struck was undamaged, this finding of guilt
must be reversed. *

     The order revoking C.T.T.’s probation references a petition
for violation of probation and states that C.T.T. was found in
violation at a hearing, but does not identify the new law offenses
the revocation is based on, and must be corrected. See Fowler v.
State, 79 So. 3d 868, 869 (Fla. 1st DCA 2012); Robinson v. State,
74 So. 3d 570, 572 (Fla. 4th DCA 2011).

     AFFIRMED in part, REVERSED in part, and REMANDED with
instructions to correct the order revoking probation.

WETHERELL, ROWE, and WINOKUR, JJ., concur.




    * C.T.T. does not argue that he should be resentenced, and
we see no reason that resentencing is necessary.

                                2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Jasmine Russell, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                             3